DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the printed circuit board" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This will be construed as “the circuit board” as recited in claim 1 for the purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ziller et al. (US 2013/0341414, hereby referred as Ziller) in view of Huf Hulsbeck & Furst GMBH & CO KG (DE 102014104235, cited by the applicant, hereby referred as Huf).
Regarding claim 1, Ziller teaches the following:
a motor vehicle (“ID transmitter for a motor vehicle access system” paragraph [0001]), including an integrated transmitting and/or receiving device (figure 1) which comprises an LF antenna (element 3, figures 1-2) and a separately formed NFC antenna (elements 14, figures 1-3), the NFC antenna having a plurality of windings (“The conductor tracks comprise an NFC antenna coil 14, having four windings”, paragraph [0023]) provided on a circuit board (element 8, figure 1), the LF antenna having a plurality of coils wound around a core material formed separately from the circuit board (as shown in figure 2A, “The LF 3D coil assembly 3 comprises three coils incorporated in a plastic housing”, paragraph [0018]), the NFC antenna encompassing a projection of the LF antenna on the circuit board (as shown in figure 1, “The carrier film 8 attached to the back surface of the printed circuit board 2 is slightly larger, i.e. wider and longer, than the printed circuit board 2, such that an edge region of the carrier film 8 is formed, extending over the edges of the printed circuit board 2 …. The antenna conductor tracks 14 and 15 are disposed thereby on the carrier film 8 in such a manner that they are substantially entirely disposed in the overhanging edge region. By this means, it is ensured that the printed circuit board 2, densely populated with components and conductors, does not shield the antenna conductor tracks 14 and 15 in such a manner that the communication is compromised”, paragraph [0023]).
While Ziller does not explicitly teach a vehicle door handle for a motor vehicle, the vehicle door handle including the integrated transmitting and/or receiving device, Ziller does teach that the integrated transmitting and/or receiving device (figure 1) is a “ID transmitter for a motor vehicle access system” (paragraph [0001]). It is apparent to one of ordinary skill in the art that these “ID transmitter” that are used to access a motor vehicle are implemented in a vehicle door since a user grabs the door handle when opening the vehicle, and the close proximity of the door handle and the user would provide the needed distance to unlock the vehicle. 
Huf suggests the teachings of a vehicle door handle (element 1, figures 1-2) for a motor vehicle, the vehicle door handle including the integrated transmitting and/or receiving device (as shown in figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the housing (element 1, figure 1) of Ziller to be a vehicle door handle for a motor vehicle as suggested by the teachings of Ziller and Huf in order to allow the integrated transmitting and/or receiving device to be in close proximity to a user when opening the door so that the distance between the user and the integrated transmitting and/or receiving device would be close enough to allow communications to occur and unlock the vehicle.

Regarding claim 2, as best understood, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) and the NFC antenna (Ziller, elements 14, figures 1-3) are arranged one above the other with respect to the printed circuit board (Ziller, as shown in figure 1, paragraph [0023]).

Regarding claim 3, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) and the NFC antenna (Ziller, elements 14, figures 1-3) are stacked on top of each other (Ziller, as shown in figure 1, paragraph [0023]).

Regarding claim 4, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the NFC antenna (Ziller, elements 14, figures 1-3) and the circuit board (Ziller, element 8, figures 1-3) together form a module formed in one-piece (Ziller, as shown in figures 1 and 3, paragraph [0023]).

Regarding claim 5, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) is placed on the separately formed NFC antenna (Ziller, elements 14, figures 1-3).

Regarding claim 6, the combination of Ziller and Huf as referred in claim 4 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) is placed on the separately formed module (Ziller, elements 8 and 14, figures 1 and 3, paragraph [0023]).

Regarding claim 7, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) is assigned to a center of the NFC antenna (Ziller, elements 14, figures 1-3, paragraph [0023]).

Regarding claim 8, Ziller as referred in claim 7 teaches the vehicle door handle with the exception for the following:
wherein the LF antenna is assigned to a center axis of the windings of the NFC antenna.
However Ziller does teach that the LF antenna is assigned to a center of the windings of the NFC antenna (figures 1-3, paragraph [0023]).
Huf suggests the teachings of wherein the LF antenna (element 3, figures 1-2) is assigned to a center axis of the windings of the NFC antenna (element 10, figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the LF antenna of Ziller to be assigned to a center axis of the windings of the NFC antenna as suggested by the teachings of Ziller and Huf which could be used to further separate the coil windings of the LF antenna from the windings of the NFC antenna so that the LF antenna “does not shield the antenna conductor tracks 14 and 15 in such a manner that the communication is compromised” (Ziller, paragraph [0023]).

Regarding claim 9, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) and the NFC antenna (Ziller, elements 14, figures 1-3) are arranged perpendicular to each other (Ziller, as shown in figures 1-3, paragraphs [0018] and [0023]).

Regarding claim 10, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein field lines of a LF field associated with the LF antenna (Ziller, element 3, figures 1-2) and field lines of a NFC field associated with the NFC antenna (Ziller, elements 14, figures 1-3) intersect each other perpendicularly (Ziller, due to the LF antenna being a 3D coil and the NFC antenna being a planar coil, the respective fields would be perpendicular with each other).

Regarding claim 11, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the NFC antenna (Ziller, elements 14, figures 1-3) provides a NFC field that covers an area that is associated with the dimensions of the vehicle door handle (Ziller, as explained in claim 1, it is obvious that element 1 is a vehicle door handle, and the NFC extends across the length of the housing so the NFC field that covers an area that is associated with the dimensions of the vehicle door handle, paragraph [0023]).

Regarding claim 12, the combination of Ziller and Huf as referred in claim 11 teaches the following:
wherein the LF antenna (Ziller, element 3, figures 1-2) is located in the NFC field of the NFC antenna (Ziller, elements 14, figures 1-3, the LF antenna 3 is in the center of the coil so it would be in the NFC field of the NFC antenna), wherein the field lines associated with the NFC field bend over the LF antenna (Ziller, since the LF antenna is in the center of the NFC field of the NFC antenna, the NFC field would bend over any components that are in its way, paragraph [0023]).

Regarding claim 13, the combination of Ziller and Huf as referred in claim 12 teaches the following:
wherein a strength of the NFC field is reduced by the LF antenna in a minimal manner (Ziller, since the NFC antenna is “disposed thereby on the carrier film 8 in such a manner that they are substantially entirely disposed in the overhanging edge region”, there would be minimal reduction in the strength of the NFC field due to the LF antenna, paragraph [0023]).

Regarding claim 14, the combination of Ziller and Huf as referred in claim 11 teaches the following:
wherein the NFC field has a substantially homogenous strength distribution along a length side of the vehicle door handle (Ziller, since the NFC antenna is “disposed thereby on the carrier film 8 in such a manner that they are substantially entirely disposed in the overhanging edge region”, the NFC field would have a substantially homogenous strength distribution along a length side of the vehicle door handle, paragraph [0023]).

Regarding claim 15, the combination of Ziller and Huf as referred in claim 1 teaches the following:
wherein the NFC antenna (Ziller, elements 14, figures 1-3) extends over the entire circuit board (Ziller, paragraph [0023], “The antenna conductor tracks 14 and 15 are disposed thereby on the carrier film 8 in such a manner that they are substantially entirely disposed in the overhanging edge region”).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huf Hulsbeck & Furst GMBH & CO KG (DE 102014104235, cited by the applicant, hereby referred as Huf), Navarro Perez et al. (US 10707565), Zhao et al. (US 2019/0020379), Nakano et al. (US 2014/0176382), and Murakami et al. (US 6163305) all teach having a LF antenna and a separate NFC antenna which overlap each other, and may be used instead of Ziller to teach the current claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845